DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    529
    872
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, it is unclear what minimal structure is intended by the recitation, “an under-pressure providing arrangement.” It is unclear what is intended by “under-pressure.” Relative to what? This language has been interpreted as not invoking 112(f).
Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The recitation, “to be less than a pressure outside of said rotating hollow shaft” is not seen enjoy clear positive basis in the originally filed disclosure. Areas outside of the rotating hollow shaft may be at the same or a lower pressure than that inside the rotating hollow shaft.
Successfully overcoming the 112 rejections above will place this case in condition for allowance.
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. Applicant has argued:
Claim 1 has been amended to further define the underpressure-providing arrangement (see element 38 in FIG. 1, for example) to be "underpressure-providing arrangement arranged to provide a pressure within said rotating hollow shaft to be less than a pressure outside of said rotating hollow shaft."

The rejection stated, “In claim 1, it is unclear what minimal structure is intended by the recitation, ‘an under-pressure providing arrangement.’” Applicant’s response is not seen to answer or clarify this question. Applicant’s parenthetical reference, i.e., “see element 38 in FIG 1, for example” is not seen to answer the question posed in the rejection, or place potential infringers on NOTICE as to what constitutes infringement. 




Element “38” in FIG. 1 merely references a section of pipe:

    PNG
    media_image2.png
    480
    879
    media_image2.png
    Greyscale

	It is unclear how a mere section of pipe “38” could constitute “an underpressure-providing arrangement.” Surely Applicant intends something more than a mere pipe by the language in question. If that is the case, then why not merely claim a pipe or a conduit?
	In reviewing a claim for compliance with 35 U.S.C. 112(b), the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112(b), by providing clear warning to others as to what constitutes infringement of the patent. If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112(b), is appropriate. 
	Moreover, the examiner indicated in the Office Action that “This language has been interpreted as not invoking 112(f).” Applicant did not comment on this statement. Even if Applicant expressly asserted that he was invoking 112(f), it would remain unclear what disclosed components the expression would import, or how a mere pipe “38” could accomplish any asserted function. Potential infringers should not have to go through the expense of litigation to learn the meaning of “an underpressure-providing arrangement.”

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776